Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT

AMENDMENT No. 2 dated as of June 6, 2018 to the Revolving Credit Agreement dated
as of October 22, 2013 (as amended prior to the date hereof, the “Credit
Agreement”) among TWITTER, INC., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (collectively, the “Lenders”;
individually, a “Lender”) and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein, and each Lender party hereto consents to this Amendment.

WHEREAS, this Amendment includes amendments of the Credit Agreement that are
subject to the approval of the Required Lenders, and that, in each case, will
become effective on the Amendment Effective Date (as defined below) on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. On and after the
Amendment Effective Date, each reference to “this Agreement”, “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference, and each
reference in any other Loan Document to “the Credit Agreement”, “thereof”,
“thereunder”, “therein” or “thereby” or any other similar reference to the
Credit Agreement shall, from the Amendment Effective Date, refer to the Credit
Agreement as amended hereby.

SECTION 2. Amendment. Each of the parties hereto agrees that, effective on the
Amendment Effective Date, the Credit Agreement shall be amended as follows:

(a) Section 6.01(c)(A) of the Credit Agreement shall be amended by replacing
“$3,000,000,000” appearing therein with “$4,500,000,000”.

(b) Section 6.04(iii) of the Credit Agreement shall be amended and restated in
its entirety as follows:

“(iii) the Borrower may (i) repurchase fractional shares of its Equity Interests
arising out of stock dividends, splits or combinations, business combinations or
conversions of convertible securities, (ii) issue or otherwise deliver shares of
its common stock upon the exercise of warrants to purchase its Equity Interests,
(iii) so long as no Default or Event of Default then exists or would result
therefrom, make cash settlement payments upon the exercise of warrants to
purchase its Equity Interests, or (iv) “net exercise” or “net share settle”
warrants;”

 



--------------------------------------------------------------------------------

(c) Section 6.04(ix) of the Credit Agreement shall be amended by replacing
“$500,000,000” appearing therein with “$1,000,000,000”.

SECTION 3. Representations of the Borrower. The Borrower represents and warrants
to the Lenders that:

(a) This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower set forth in Article 3 of the Credit Agreement shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment Effective Date, except that (i) the representations and warranties
contained in Section 3.04(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.01 of the Credit Agreement and (ii) to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
and

(c) As of the Amendment Effective Date, at the time of and immediately after
giving effect to this Amendment, no Default shall have occurred and be
continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied or waived:

(a) the Administrative Agent shall have received from each of the Borrower and
the Lenders comprising the Required Lenders a counterpart hereof signed by such
party; and

(b) the Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed on behalf of the Borrower by the President,
a Vice President or a Financial Officer of the Borrower, confirming the accuracy
of the representations and warranties set forth in Section 3 hereof.

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not (i) by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Agreement or any other Loan Document and
(ii) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

2



--------------------------------------------------------------------------------

(b) This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 6. Reaffirmation. Notwithstanding the effectiveness of this Amendment
and the transactions contemplated hereby, (i) each of the Borrower and each
Guarantor acknowledges and agrees that, each Loan Document to which it is a
party is hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Credit Agreement, as
amended hereby) and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Guaranty.

SECTION 7. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

SECTION 8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Borrower:     TWITTER, INC.     By:  

/s/ Ned Segal

  Name: Ned Segal   Title: Chief Financial Officer Guarantor:     BLUEFIN LABS,
INC.     By:  

/s/ Sean Edgett

  Name: Sean Edgett   Title: President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and as a Lender

By:  

/s/ Gilroy D’Souza

  Name: Gilroy D’Souza   Title: Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ John Kowalczuk

 

Name: John Kowalczuk

Title: Executive Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Chris Lam

 

Name: Chris Lam

Title: Authorized Signatory

[Signature Page to Amendment No. 2]